Lathrop, J.
By the decree of the Superior Court the plaintiff was given the right to redeem the premises from the foreclosure of the mortgage held by the defendants, by paying to them, on or before May 19, 1899, the sum of $2,948.30, with interest at the rate of six per cent per annum from May 1,1898, to the day of such redemption, together with the defendants’ costs, to be taxed at one half the taxable costs as taxed by the clerk. The case is before us on an appeal from this decree, the plaintiff contending that the amount which she is required to pay is too large.
The case was heard by a master, and came before the Superior Court on the master’s report and the plaintiff’s objections and exceptions thereto. An examination of the exceptions shows that no exception was taken to either of the findings of the master which the plaintiff seeks to have reviewed by this court. There is no question, therefore, properly before us. Popple v. Day, 123 Mass. 520; and the decree of the Superior Court must *118therefore be affirmed. As the time allowed for redemption has expired, pending the appeal, that court may, if it sees fit, allow a further time for that purpose. Deoree accordingly.